If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re HAMBRICK, Minors.                                             July 25, 2019

                                                                    No. 346853
                                                                    Wayne Circuit Court
                                                                    Family Division
                                                                    LC No. 16-522243-NA


Before: GADOLA, P.J., and SERVITTO and REDFORD, JJ.

PER CURIAM.

        Respondent father (hereinafter “respondent”) appeals as of right the order terminating his
parental rights to JMH under MCL 712A.19b(3)(a)(ii), MCL 712A.19b(3)(c)(i), and MCL
712A.19b(3)(j). 1 Because the trial court did not err in finding the existence of statutory grounds
to terminate respondent’s parental rights, and that termination of respondent’s parental rights was
in JMH’s best interests, we affirm.

        JMH was born on February 21, 2016, and, from the moment of birth, was never permitted
to go home with respondent for a variety of reasons. Most significantly, respondent had been
convicted of physically abusing JMH’s older brother JH. JMH was also prohibited from going
home with respondent because respondent’s house was not suitable: there were piles of food and
garbage throughout the house, the house was heated by a stove, there was no running water in
the kitchen, respondent had no provisions for JMH, and respondent had engaged in domestic
violence with the child’s mother. The trial court took jurisdiction over the child in June of 2016
and required that respondent participate in specific services with a goal of reunification with
JMH. After respondent repeatedly failed to show improvement with his service plan, the trial
court asked the Department of Health and Human Services (DHHS) to file a supplemental
petition seeking permanent custody of JMH. This supplemental petition, filed in April of 2018,



1
  Respondent’s parental rights to his other child were initially included in these proceedings but,
because that child was placed in a guardianship with a relative, respondent’s parental rights with
respect to that child were not terminated.



                                                -1-
was then authorized, and respondent’s parental rights were eventually terminated in October of
2018. Respondent now appeals the order terminating his parental rights to JMH.

       Defendant first argues that the trial court erred by finding that statutory grounds to
terminate respondent’s parental rights were established by clear and convincing evidence. We
disagree.

        “To terminate parental rights, a trial court must find by clear and convincing evidence
that at least one statutory ground under MCL 712A.19b(3) has been established.” In re Moss,
301 Mich. App. 76, 80; 836 NW2d 182 (2013). This Court “reviews for clear error the trial
court’s factual findings and ultimate determinations on the statutory grounds for termination.” In
re White, 303 Mich. App. 701, 709-710; 846 NW2d 61 (2014). A finding is clearly erroneous if,
while there is evidence to support it, this Court is nonetheless left with a definite and firm
conviction that a mistake has been made. In re Ellis, 294 Mich. App. 30, 33; 817 NW2d 111
(2011); MCR 2.613(C). In reviewing the trial court’s determination, this Court gives due regard
to the unique opportunity of the trial court to judge the credibility of those witnesses who
appeared before it. In re Ellis, 294 Mich. App. at 33. Id.

        “Only one statutory ground need be established by clear and convincing evidence to
terminate a respondent’s parental rights, even if the court erroneously found sufficient evidence
under other statutory grounds.” In re Ellis, 294 Mich. App. at 32. Here, the trial court found three
statutory grounds to terminate respondent’s parental rights, MCL 712A.19b(3)(a)(ii), (c)(i) and
(c)(j). MCL 712A.19b(3) authorizes a trial court to terminate parental rights if it finds that any
of the following exist:

       (a) The child has been deserted under . . . the following circumstances:

                                              ***

       (ii) The child’s parent has deserted the child for 91 or more days and has not
       sought custody of the child during that period.

                                              ***

       (c) The parent was a respondent in a proceeding brought under this chapter, 182
       or more days have elapsed since the issuance of an initial dispositional order, and
       the court, by clear and convincing evidence, finds either of the following:

       (i) The conditions that led to the adjudication continue to exist and there is no
       reasonable likelihood that the conditions will be rectified within a reasonable time
       considering the child’s age.

                                              ***

       (j) There is a reasonable likelihood, based on the conduct or capacity of the
       child’s parent, that the child will be harmed if he or she is returned to the home of
       the parent.


                                               -2-
       With respect to the first ground for termination, a parent’s failure to support or contact his
or her children is sufficient for a trial court to find statutory grounds to terminate the parent’s
parental rights under MCL 712A.19b(3)(a)(ii). In re Laster, 303 Mich. App. 485, 492; 845 NW2d
540 (2013). Respondent argues that the time he spent in jail should not count toward the 91 days
of desertion, and that only evidence from before the date the supplemental petition was
authorized should be considered when determining whether respondent deserted JMH.
Respondent, however, has failed to provide any caselaw or authority to support these arguments.
Accordingly, respondent’s arguments, that he could not desert JMH while he was in jail and that
only evidence from before the date the supplemental petition was authorized should be
considered, are abandoned. MOSES Inc v SEMCOG, 270 Mich. App. 401, 417; 716 NW2d 278
(2006) (“If a party fails to adequately brief a position, or support a claim with authority, it is
abandoned.”).

        A statutory basis to terminate parental rights under MCL 712A.19b(3)(c)(i) exists “when
the conditions that brought the children into foster care continue to exist despite time to make
changes and the opportunity to take advantage of a variety of services . . . .” In re White, 303
Mich. App. at 710 (alteration in original; citation and quotation marks omitted). The initial
petition alleged that respondent did not have a suitable home and that he had physically abused
JH. At the time of the October 15, 2018 termination hearing, foster care workers had never
found that respondent’s home was suitable. Where he was living was, in fact, often unknown.
While no testimony indicated that respondent had physically abused JMH as he had physically
abused JH2, respondent had never resided with JMH as he had with JH, and his parenting time
with JMH was supervised.

        In addition, the testimony established that respondent was offered extensive services,
including family and individual counseling, and specialized parenting classes. Respondent failed
to complete his individual or family counseling and, according to Marquisa Shannon (Shannon),
the foster care worker assigned to JMH, respondent did not benefit from his specialized
parenting classes. Accordingly, the conditions that led to JMH being taken from respondent’s
care continued to exist, despite respondent being offered services for over two years. Thus, the
trial court did not err in terminating respondent’s parental rights under MCL 712A.19b(3)(c)(i).

        When examining MCL 712A.19b(3)(j), this Court has held that “a parent’s failure to
comply with the terms and conditions of his or her service plan is evidence that the child will be
harmed if returned to the parent’s home.” In re White, 303 Mich. App. at 711. Respondent argues
that, under In re Hicks, 315 Mich. App. 251; 890 NW2d 696 (2016), aff’d in part, vacated in part
sub nom In re Hicks/Brown, 500 Mich. 79; 893 NW2d 637 (2017), he should have been given
additional time to benefit from services because he is mentally disabled. In In re Hicks, this
Court held that mentally disabled parents should be given services that are modified or adjusted
“to allow the parent an opportunity to benefit equally to a nondisabled parent.” Id. at 282.
Similarly, in In re Hicks/Brown, 500 Mich. 79, 90; 893 NW2d 637 (2017), our Supreme Court
held that when a parent is mentally disabled, efforts at reunification are “reasonable under the



2
    Respondent was criminally charged and convicted of child abuse with respect to JH.


                                                 -3-
Probate Code [if] the Department modifies its services as reasonably necessary to accommodate
a parent’s disability.” Additional time to comply with reunifications services should be given to
mentally disabled parents “if there is a delay in providing the parent reasonably accommodated
services or if the evidence supports that the parent could safely care for his or her children within
a reasonable time given a reasonable extension of the services period.” In re Hicks, 315 Mich
App at 282.

        Respondent was offered extensive services, including family and individual counseling
and specialized parenting classes. These services, specifically his specialized parenting classes,
were designed to accommodate respondent’s mental deficiencies. Respondent failed to complete
his individual or family counseling and, according to CPS worker Shannon, did not benefit from
his specialized parenting classes. According to Shannon, after respondent completed the
parenting classes, he engaged in domestic violence with the child’s mother and, after December
4, 2017, did not come to visit JMH or call. Additionally, respondent was repeatedly told that he
needed to find suitable housing, but foster care workers were never able to verify that respondent
had suitable housing, or where, in fact, he resided. As such, respondent failed to comply with the
terms of his service plan. Affording respondent additional time would be unlikely to correct the
deficiencies in performance of his service plan. Thus, the trial court did not err by terminating
respondent’s parental rights under MCL 712A.19b(3)(j).

       Respondent next argues that the trial court erred by finding that terminating respondent’s
parental rights was in JMH’s best interests. We disagree.

       “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts Minors, 297 Mich. App. 35, 40; 823 NW2d 144 (2012). “[W]hether termination of
parental rights is in the best interests of the child must be proved by a preponderance of the
evidence.” In re Moss, 301 Mich. App. at 90. The trial court’s ruling regarding best interests are
reviewed for clear error. In re Schadler, 315 Mich. App. 406, 408; 890 NW2d 676 (2016).

         “The trial court should weigh all the evidence available to determine the children’s best
interests.” In re White, 303 Mich. App. at 713. In considering the child’s best interests, the trial
court’s focus must be on the child and not the parent. In re Moss, 301 Mich. App. at 87. “In
deciding whether termination is in the child’s best interests, the court may consider the child’s
bond to the parent, the parent’s parenting ability, the child’s need for permanency, stability, and
finality, and the advantages of a foster home over the parent’s home.” In re Olive/Metts Minors,
297 Mich. App. at 41-42 (citations omitted). “The trial court may also consider a parent’s history
of domestic violence, the parent’s compliance with his or her case service plan, the parent’s
visitation history with the child, the children’s well-being while in care, and the possibility of
adoption.” In re White, 303 Mich. App. at 714. When the trial court makes its best interests
determination, it may rely upon evidence on the entire record, including the evidence
establishing the statutory grounds for termination. In re Trejo, 462 Mich. 341, 353-354; 612
NW2d 407 (2000), superseded by statute on other grounds as recognized in In re Moss, 301
Mich. App. at 83. Under the doctrine of anticipatory neglect, “[h]ow a parent treats one child is
certainly probative of how that parent may treat other children.” In re LaFrance Minors, 306
Mich. App. 713, 730; 858 NW2d 143 (2014) (alteration in original; quotation marks and citation
omitted).

                                                -4-
         The trial court found that respondent failed to complete or benefit from family counseling
or to maintain stable, suitable housing. The trial court additionally found that respondent failed
to visit, support, contact, or plan for JMH, and that he failed to “substantially and consistently
comply with the case plan or make sufficient progress to allow the child to be returned safely
home.” Finally, the trial court found that respondent did not have a bond with JMH, had not
seen JMH since November of 2017, that respondent put his needs above JMH’s needs, and that
respondent was not in a position to care for JMH.

        The record supports each of the trial court’s findings. At the time of the final termination
hearing on October 15, 2018, respondent had not visited JMH since November or December of
2017. In that time, respondent also failed to call JMH on the telephone or provide any financial
support. Shannon testified that during the prior visits respondent did have with JMH, he did not
engage or interact with the JMH and had no bond with the child. Additionally, while respondent
did state that he had a plan to care for JMH if the child was returned to his care, respondent also
stated that this plan would rely on friends and family to provide and care for JMH, and that he
only had $40 in savings. Finally, respondent physically abused JH in the past and, under the
doctrine of anticipatory neglect, his physical abuse of JH is probative of how he may treat JMH
in the future. See, In re LaFrance Minors, 306 Mich. App. at 730. Thus, the trial court did not err
in finding that termination of respondent’s parental rights was in JMH’s best interests.

        Finally, respondent also argues that the trial court erred by failing to consider a
guardianship for JMH instead of termination. “[T]he appointment of a guardian is only
appropriate after the court has made a finding that the child cannot be safely returned to the
home, yet initiating termination of parental rights is clearly not in the child’s best interests.” In
re TK, 306 Mich. App. 698, 707; 859 NW2d 208 (2014), citing MCL 712A.19a(7). Even after
making this finding, however, a trial court may only appoint a guardian if “it is in the child’s best
interests to appoint a guardian.” Id. (citations omitted). A guardianship may be appropriate
when “an ongoing relationship with [the parent]—rather than termination—is in the children’s
best interests.” In re Mason, 486 Mich. 142, 168-169; 782 NW2d 747 (2010). Respondent failed
to contact or support JMH from November or December of 2017 to the date his parental rights
were terminated (in October of 2018). He also did not have a bond with JMH and had not
benefitted from parenting classes. Appointing a guardian for JMH would have prevented the
child from obtaining the permanency and stability that terminating respondent’s parental rights
provides; it also would have preserved respondent’s parental rights despite his failure to benefit
from the services provided to him, his lack of a bond with JMH, and the potential that respondent
may abuse JMH, as he did his other child. As such, a guardianship was not in JMH’s best
interests and the trial court did not err by terminating respondent’s parental rights.

       Affirmed.



                                                              /s/ Michael F. Gadola
                                                              /s/ Deborah A. Servitto
                                                              /s/ James Robert Redford



                                                -5-